Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered October 24, 1990, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
Since the jury convicted defendant of the reduced charge of first-degree manslaughter, based on extreme emotional disturbance, defendant’s argument that the court erred in refusing to charge first-degree manslaughter as a lesser included offense of second-degree murder is academic. In any case, the trial court correctly concluded that there was no reasonable view of the evidence that defendant merely intended to cause serious physical injury to the decedent, but did not intend to kill him (People v Glover, 57 NY2d 61, 63-64).
The trial court properly limited testimony from defendant’s witnesses concerning their knowledge of the deceased’s reputation for violence or specific acts of violence. At that point in the trial, there was no evidence or offer of proof that defendant shared this knowledge (People v Pizzaro, 184 AD2d 448, 449, lv denied 80 NY2d 908; People v Miller, 39 NY2d 543), and defendant sought no relief in this regard following his own testimony. Concur—Williams, J. P., Tom, Mazzarelli and Andrias, JJ.